Freeman, J.,
delivered the opinion of the court.
By an act of the Legislature of 1875 municipal corporations with a population of 35,000 or more, were *240authorized to institute suits either at law or in equity-in any of the State courts, without giving bond for costs, and also to prosecute appeals, writs of error, attachments, injunctions, etc., without giving security for costs.
In this case a motion was made to dismiss the appeal of Memphis under this act.
Held, that while municipal corporations in some sense are public bodies having powers conferred on them appertaining to sovereignty, such as power to levy and collect taxes, yet in another aspect, as when they become suitors, or are sued in courts, they stand as individuals. In this latter view municipal corporations must be governed by the general law, and can have no “ general law suspended for their benefit, nor any .law passed for their benefit inconsistent with the general law of the land.” Art. XI., sec. 8, Constitution of Tennessee. The act of 1875 is repugnant to this section of the Constitution, and therefore void.
Motion sustained with costs.